United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2506
                                  ___________

Guy Heide,                             *
                                       *
             Appellant,                *
                                       *    Appeal from the United States
      v.                               *    District Court for the
                                       *    District of Minnesota.
Ray LaHood, in his official capacity   *
as Secretary, United States Department *    [UNPUBLISHED]
of Transportation,                     *
                                       *
             Appellee.                 *

                                  ___________

                            Submitted: December 10, 2010
                               Filed: December 16, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      In this action for injunctive relief under the Freedom of Information Act
(FOIA), 5 U.S.C. § 552, Guy Heide appeals after the district court1 dismissed his
claims as moot. Upon careful review of the record and Heide’s arguments on appeal,
we find no basis for reversal.


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       First, we conclude that the district court did not abuse its discretion in its
application of its Local Rule 7.1. See Silberstein v. Internal Revenue Serv., 16 F.3d
858, 860 (8th Cir. 1994) (district court has considerable leeway in application of its
local rules; it is for district court to determine what departures from its rules may be
overlooked); Nw. Bank & Trust Co. v. First Ill. Nat’l Bank, 354 F.3d 721, 725 (8th
Cir. 2003) (standard of review). Further, we conclude that Heide’s complaint was
properly dismissed as moot, notwithstanding his claim seeking a written finding under
5 U.S.C. § 552(a)(4)(F), and his request for costs. See Cornucopia Inst. v. U.S. Dep’t
of Agric., 560 F.3d 673 (7th Cir. 2009) (affirming dismissal of case as moot where
agency produced responsive documents while district court case was pending; noting
claim for fees and costs is separate from merits of action); Hastings v. Wilson, 516
F.3d 1055, 1058 (8th Cir. 2008) (Rule 12(b)(1) dismissal reviewed de novo); Voinche
v. Fed. Bureau of Investigation, 999 F.2d 962, 963-64 (5th Cir. 1993) (per curiam) (in
action essentially challenging timeliness of agency’s response, concluding that
agency’s response rendered plaintiff’s challenge moot and that review of adequacy of
agency’s response was foreclosed by plaintiff’s failure to have first sought
administrative review of adequacy); see also 5 U.S.C. § 552(a)(4)(F) (discussing
written findings that ordinarily accompany court order for production of agency
records); Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court may affirm on
any basis supported by record). Finally, we conclude that the district court did not
abuse its discretion in denying Heide costs. Cf. Ginter v. Internal Revenue Serv., 648
F.2d 469, 471 & n.4, 472 (8th Cir. 1981) (per curiam) (district court did not abuse its
discretion in denying fees despite district court’s failure to hold evidentiary hearing
or to make factual findings where sufficient information existed in the record to
conclude that plaintiff had not shown he had substantially prevailed).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-